Citation Nr: 0207168	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  96-15 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether a substantive appeal of an April 1994 denial of a 
claim of entitlement to funeral and burial benefits was 
timely.

2.  Entitlement to non-service-connected funeral and burial 
benefits.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1917 to June 
1919.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from  of April 1994 and January 1996 decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.


FINDINGS OF FACT

1.  The RO denied entitlement to funeral and burial benefits 
in a letter to the appellant dated in April 1994.

2.  In August 1994, the appellant submitted a notice of 
disagreement with the April 1994 decision.

3.  In November 1994, the RO mailed the appellant a statement 
of the case on the issue of entitlement to funeral and burial 
benefits.

4.  In February 1995, the appellant's representative filed a 
VA Form 21-4138 in which it set out specific allegations of 
errors of fact or law made by the RO in reaching its 
determination that entitlement to funeral and burial benefits 
was not warranted and related the allegations to specific 
items in the statement of the case.

5.  The veteran's final burial took place in August 1988.

6.  The appellant first filed a claim of entitlement to 
funeral and burial benefits in November 1993.


CONCLUSIONS OF LAW

1.  A timely substantive appeal of the April 1994 decision of 
the RO denying entitlement to funeral and burial benefits was 
filed.  38 U.S.C.A. § 7105(a), (d) (West 1991); 38 C.F.R. §§ 
20.200, 20.302(b) (2001).

2.  Entitlement to funeral and burial benefits has not been 
established.  38 U.S.C.A. §§ 2302-2304 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.1600-3.1601 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Timeliness of Substantive Appeal

A request for appellate review by the Board of a decision by 
the agency of original jurisdiction is initiated by a timely 
filed notice of disagreement and, after a statement of the 
case has been furnished, a timely filed substantive appeal.  
38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.

A substantive appeal consists of a properly completed VA Form 
9, Appeal to Board of Veterans' Appeals, or other writing 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions the 
appellant needs to take to perfect an appeal.  Id.

To be considered adequate, the substantive appeal must set 
out specific arguments relating to errors of fact or law made 
by the agency of original jurisdiction in reaching the 
determination or determinations being appealed.  38 C.F.R. § 
20.202. To the extent feasible, the allegations in the 
substantive appeal should be related to specific items in the 
statement of the case, and any prior supplemental statements 
of the case.  38 C.F.R. § 20.202.  The Board may dismiss any 
appeal which fails to allege specific errors of fact or law 
in the determination or determinations being appealed.  Id.

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the statement of the case to the 
appellant, within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed (or within the extended time limits prescribed 
pursuant to a timely filed request for extension of time).  
38 C.F.R. §§ 20.302(b), 20.303 (2001).  If the claimant fails 
to file a substantive appeal in a timely manner, "he is 
statutorily barred from appealing the RO decision."  Roy v. 
Brown, 5 Vet. App. 554, 556 (1993).

In April 1994, the RO mailed to the appellant a letter 
notifying her that her claim of entitlement to funeral and 
burial benefits had been denied.  In August 1994, the 
appellant submitted a notice of disagreement with the RO's 
decision.  The RO mailed the appellant a statement of the 
case in November 1994.  In February 1995, the appellant's 
representative filed a VA Form 21-4138 alleging specific 
errors of fact of law that the RO made in reaching its 
determination that entitlement to funeral and burial benefits 
was not warranted and relating those allegations to specific 
items in the statement of the case.  

The Board finds that the VA Form 21-4138 filed by the 
appellant's representative was a substantive appeal.  The 
Board also concludes that the appellant's substantive appeal 
was timely.  It was received by the RO within one year from 
the date of mailing to the appellant of the notification of 
its denial of her claim of entitlement to funeral and burial 
benefits.  38 C.F.R. § 20.302(b).  Thus, the appellant 
properly perfected her appeal.


ii.  Claim of entitlement to funeral and burial benefits

If a veteran dies as a result of a service-connected 
disability or disabilities, an amount may be paid toward the 
veteran's funeral and burial expenses including the cost of 
transporting the body to the place of burial.  38 U.S.C.A. § 
2307; 38 C.F.R. §§ 3.1601-3.1610.  If a veteran's death is 
not service-connected, an amount may be paid toward the 
veteran's funeral and burial expenses including the cost of 
transporting the body to the place of burial.  38 U.S.C.A. § 
2302; 38 C.F.R. § 3.1600(b).  The RO has denied entitlement 
to service connection for the cause of the veteran's death, 
and the appellant is claiming entitlement to non-service 
connected burial expenses.

If the veteran's death is not service-connected, entitlement 
to payment of funeral and burial expenses may be established 
if: 1) at the time of death the veteran was in receipt of 
pension or compensation; or 2) the veteran had an original or 
reopened compensation or pension claim pending at the time of 
death and there is sufficient evidence of record on the date 
of the veteran's death to have supported an award of 
compensation or pension effective prior to the date of the 
veteran's death; or 3) the deceased was a veteran of any war 
or was discharged or released from active service for a 
disability incurred or aggravated in line of duty, and the 
body of the deceased is being held by a State (or a political 
subdivision of a State).  38 U.S.C.A. § 2302(a); 38 C.F.R. § 
3.1600(b).

Claims for reimbursement of direct payment of funeral and 
burial expenses following a nonservice-connected death must 
be received by VA within 2 years after the permanent burial 
or cremation of the body.  38 C.F.R. § 1601(a).  The 
appellant has submitted documentation showing that the 
veteran was permanently buried in August 1988.

The veteran served on active duty during World War I, and 
therefore has basic eligibility for non-service connected 
burial benefits.  This case turns on the question of whether 
her application for these benefits was received within two 
years of the veteran's permanent burial.

The claims folder reflects that in June 1988 the RO sent the 
appellant an application for burial benefits.  She has 
testified that she received this application.  

In November 1993 the appellant wrote to the RO that to the 
best of her recollection she had applied for burial benefits 
approximately nine months after the veteran's death, and that 
she had made inquiries about these benefits thereafter.  
However, at a hearing before a hearing officer in October 
1995, she testified that she submitted the application "a 
year and some months" after receiving it.  She noted that 
she never received an acknowledgment of the application, 
although she did speak with various people at VA facilities, 
and they seemed to assure her that the application was in 
process.

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties".  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it is 
presumed that the RO properly discharged its official duties 
by properly handling claims submitted by the appellant.  The 
presumption of regularity is not absolute; it may be rebutted 
by the submission of "clear evidence to the contrary".  
Statements made by the appellant are not the type of clear 
evidence to the contrary which would be sufficient to rebut 
the presumption of regularity.  Jones v. West, 12 Vet. App. 
98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); 
Ashley v. Brown, 2 Vet. App. 62, 64 (1992).

The claims folder contains no evidence of a claim for burial 
benefits prior to the appellant's November 1993 inquiry.  As 
just noted, the appellant's statements are not sufficient to 
rebut the presumption that the RO would have properly 
processed any earlier claim, and placed documentation of the 
claim in the claims folder.  

Since the record does not show that a claim was received 
within two years of the veteran's permanent burial, the claim 
of entitlement to funeral and burial benefits must be denied.  
38 C.F.R. § 1601(a).

iii.  Veterans Claims Assistance Act of 2000

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West Supp. 
2001), (the VCAA), contains extensive provisions potentially 
affecting the adjudication of all pending claims.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) (holding that 
the VCAA applied to all claims pending on November 9, 2000).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the VCAA was inapplicable to a 
matter of pure statutory interpretation.  See Smith v. Gober, 
14 Vet. App. 227, 231-32 (2000).  The Court has also 
concluded that the VCAA was not applicable where the 
appellant was fully notified and aware of the type of 
evidence required to substantiate his claims and that no 
additional assistance would aid in further developing his 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

This case turns largely on purely legal questions, and the 
VCAA does not apply to those questions.  To the extent that 
there are factual questions, the appellant has been apprised 
of the evidence needed to substantiate her claim.  There is 
no known outstanding evidence that could serve to 
substantiate the claim.  Under these circumstances, VA has 
satisfied the duties owed to the appellant under the VCAA.  
There is no indication that continued assistance would 
produce evidence that the appellant's claim for funeral and 
burial benefits was timely filed.  See 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").


ORDER

The substantive appeal of the April 1994 decision denying the 
claim of entitlement to funeral and burial benefits was 
timely.

The claim of entitlement to non-service-connected funeral and 
burial expenses is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

